OPINION AND ORDER
By order' entered February 7, 2002, this Court ordered that Movant, Roscoe C. Bryant, III, be suspended from the practice of law in Kentucky for nonpayment of bar dues. Movant filed his application for Restoration on November 1, 2004 under the provisions of SCR 3.500.
. The record reveals that Movant has been suspended for less than five years. He has completed all necessary forms and has tendered the $250.00 fee as well as all back dues. Further, he has been certified by the Director of CLE Commission as having completed sufficient CLE credit through the end of the current educational year ending June 30, 2005. As such, the Board of Governors, by a vote of 14 to 2, recommended approval of his application for Restoration. The two dissenting votes resulted from an apparent mistake in the *727Notary Statement on Movant’s Application, wherein the Notary failed to properly notarize Applicant’s signature. Therefore, Bar Counsel requested that Movant correct this mistake in the Notary Statement on the Application. On January 14, 2005, the Kentucky Bar Association filed the amended certification of costs in the amount of $102.15.
Based on the foregoing facts and recommendations, it is THEREFORE ORDERED that Movant is readmitted to the practice of law in the state of Kentucky, subject to his correction of said notary mistake and subject to the payment of all costs incurred by the Kentucky Bar Association associated with this proceeding, said sum being $ 102.15.
All concur.
ENTERED: February 17, 2005.
/s/ Joseph E. Lambert Chief Justice